         Case 1:19-cv-10495-WGY Document 37 Filed 05/15/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                             )
STEPHANIE DIPIERRO,                          )
                                             )
                       Plaintiff,            )
                                             )
               v.                            )
                                             )
HUGH J. HURWITZ, in his official             )       C.A. No. 1:19-cv-10495
capacity as Acting Director of the           )
Federal Bureau of Prisons, and               )
DR. DEBORAH G. SCHULT, in her                )
official capacity as Assistant Director      )
of the Health Services Division of the       )
Federal Bureau of Prisons,                   )
                                             )
                       Defendants.           )
                                             )


                                    JOINT STATUS REPORT
       On March 15, 2019, plaintiff Stephanie DiPierro initiated this action against defendant

Acting Director of the Federal Bureau of Prisons (“the Bureau”), Hugh J. Hurwitz, and defendant

Assistant Director of the Health Services Division of the Bureau, Dr. Deborah G. Schult. ECF

No. 1. She alleged violations of the Eighth Amendment, the Rehabilitation Act, and the

Administrative Procedures Act, and sought declaratory and injunctive relief to require

Defendants to provide her with access to her physician-prescribed methadone treatment for her

opioid use disorder throughout her pending incarceration at a Bureau facility. Id. at 3-4, 23.

That same day, she also filed a motion for a temporary restraining order and a preliminary

injunction. ECF No. 17. At the time, Ms. DiPierro’s date to report to a Bureau facility for her

366-day sentence was April 8, 2019. ECF No. 1 at 3.
         Case 1:19-cv-10495-WGY Document 37 Filed 05/15/19 Page 2 of 4



       On March 20, 2019, the government moved to postpone Ms. DiPierro’s report date to

June 8, 2019. United States v. DiPierro, 1:17-cr-10339, ECF No. 40. In that motion, the

government explained that the Bureau “is attempting to identify a facility that can accommodate

[Ms. DiPierro’s] addiction to opioids” and that “additional time is requested to be able to fashion

a resolution.” Id. at 2. The next day, the Court granted the government’s motion to postpone.

United States v. DiPierro, 1:17-cr-10339, ECF No. 41.1

       On April 3, 2019, the parties to this action filed a joint status report in the civil matter.

ECF No. 35. In that filing, the Bureau represented to the Court that it will provide Ms. DiPierro

with access to her physician-prescribed methadone dose throughout the duration of her

incarceration, but that it needed time to determine where Ms. DiPierro will be incarcerated and

receive this treatment. Id. The parties agreed to submit a joint status report by today, May 15,

2019. Id.

       The Bureau now represents to this Court that Ms. DiPierro will be incarcerated at the

Federal Medical Center at Carswell in Texas, where she will receive her physician-prescribed

methadone dose throughout the duration of her incarceration. The parties are continuing to have

productive conversations regarding a final resolution of this matter, and intend to provide a filing

memorializing this agreement and proposing disposal of this action to the Court by June 3, 2019.




1
  The Bureau of Prisons later advised that June 8 was not a suitable date for self-surrender
because it is a Saturday. United States v. DiPierro, 1:17-cr-10339, ECF No. 42. The government
filed an assented-to motion to extend Ms. DiPierro’s report date to June 11, 2019, which the
Court granted. United States v. DiPierro, 1:17-cr-10339, ECF No. 42, 43.
        Case 1:19-cv-10495-WGY Document 37 Filed 05/15/19 Page 3 of 4



Dated: May 15, 2019                    Respectfully submitted,

ANDREW E. LELLING,                     STEPHANIE DIPIERRO
United States Attorney
                                       By: /s/ Robert Frederickson III
By: /s/ Rayford A. Farquhar            Robert Frederickson III (BBO 670111)
Rayford A. Farquhar (BBO#560350)       Marielle Sanchez (BBO 703897)
Assistant U.S. Attorney                GOODWIN PROCTER LLP
U.S. Attorney’s Office                 100 Northern Avenue
One Courthouse Way                     Boston, Massachusetts 02210
Boston, MA 02210                       Tel.: 617.570.1000
(617) 748-3100                         Fax: 617.523.1231
Rayford.farquhar@usdoj.gov             RFrederickson@goodwinlaw.com
                                       MSanchez@goodwinlaw.com

                                       Ira J. Levy (Pro hac vice)
                                       Alexandra D. Valenti (Pro hac vice)
                                       Tiffany Mahmood (Pro hac vice)
                                       Christine Armellino (Pro hac vice)
                                       GOODWIN PROCTER LLP
                                       The New York Times Building
                                       620 Eight Avenue
                                       New York, NY 10018
                                       Tel.: 212.813.8800
                                       Fax: 212.355.3333
                                       ILevy@goodwinlaw.com
                                       AValenti@goodwinlaw.com
                                       TMahmood@goodwinlaw.com
                                       CArmellino@goodwinlaw.com

                                       Matthew R. Segal (BBO 654489)
                                       Jessie J. Rossman (BBO 670685)
                                       American Civil Liberties Union
                                       Foundation of Massachusetts, Inc.
                                       211 Congress Street
                                       Boston, MA 02110
                                       Tel.: 617.482.3170
                                       msegal@aclum.org
                                       jrossman@aclum.org

                                       Attorneys for Plaintiff Stephanie DiPierro
         Case 1:19-cv-10495-WGY Document 37 Filed 05/15/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on May 15, 2019.


                                                      /s/ Robert Frederickson III
